                                         Case 4:20-cv-05640-YGR Document 381 Filed 03/23/21 Page 1 of 2




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     EPIC GAMES, INC.,                                 Case No. 4:20-cv-05640-YGR
                                   7                   Plaintiff,                          PRETRIAL ORDER NO. 2
                                   8            vs.

                                   9     APPLE INC.,
                                  10                   Defendant.

                                  11     APPLE INC.,

                                  12                       Counterclaimant,
Northern District of California
 United States District Court




                                  13             v.

                                  14     EPIC GAMES, INC.,

                                  15                       Counter-Defendant.

                                  16

                                  17          The Court issues this Pretrial Order in advance of the Pretrial Conference scheduled for
                                  18   March 26, 2021 with respect to the below issues:
                                  19      1. The Court has reviewed the parties’ tentative witness lists, indicating both the witnesses to
                                  20          be called for the bench trial and the estimated trial time for each witness. (See Dkt. Nos.
                                  21          375, 376.) Based on a review of the tentative witness lists, the Court determines that each
                                  22          party is afforded forty-five (45) hours to be used in whatever manner they choose for the
                                  23          bench trial.
                                  24      2. The Court has further determined that it will read up to four (4) hours of deposition
                                  25          designations for each side in advance of the bench trial. The four (4) hours is determined as
                                  26          timed by the deposition (i.e. the time indicated by the deposition transcripts). Anything
                                  27          beyond the four (4) hours will be counted against the forty-five (45) hours afforded to that
                                  28          party.
                                         Case 4:20-cv-05640-YGR Document 381 Filed 03/23/21 Page 2 of 2




                                   1      3. With respect to stipulation setting forth agreed to pretrial deadlines (Dkt. No. 377), the

                                   2         Court GRANTS the stipulation as modified below:

                                   3             a. With respect to Number 15, the parties shall provide copies of their exhibits by

                                   4                 noon (12 PM PDT) on Thursday, April 29, 2021.

                                   5             b. With respect to Number 22, the parties are ORDERED to hire a retired judicial

                                   6                 officer to resolve their objections, to the extent that there are any. The Court is not

                                   7                 inclined to read the alleged objectionable designations only to resolve them. The

                                   8                 parties are ORDERED to meet and confer to determine whether the deposition

                                   9                 designation schedule must be amended to allow for a third party to resolve

                                  10                 objections, if any.

                                  11             c. By noon (12 PM PDT) on Tuesday, April 27, 2021, the parties are ORDERED to

                                  12                 provide deposition designations, including counter designations, with all objections
Northern District of California
 United States District Court




                                  13                 having been resolved. The designations shall be provided in the form of one hard

                                  14                 copy and one electronic version on a flash drive.

                                  15         This Order terminates Docket Number 377.

                                  16         IT IS SO ORDERED.

                                  17

                                  18   Dated: March 23, 2021
                                                                                               YVONNE GONZALEZ ROGERS
                                  19                                                          UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
